DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/20/22 have been fully considered but they are not persuasive. 
On pages 7-9 of Applicant’s Remarks, Applicant asserts Tsuyoshi fails to disclose “a radially enlarged first ring portion; the first ring portion terminating at a circumferential first step, the first step decreasing in diameter from a rear edge of the first ring portion backwards to a first step rear edge”, as recited in claim 1, and argues: “Tsuyoshi as exhibited below does not show a first ring portion 14, nor tapering walls 32 that extend backward toward the pipe body 10 rear end 16 in a decreasing diameter. Tsuyoshi merely describes and shows in his figure a frustoconical peak at 9 and a vertical wall that plunges directly to what the Examiner concludes is the second ring. Tsuyoshi nowhere teaches or suggests a first ring portion 14 terminating at a circumferential first step 30. The first step 30 including tapering walls 32 that extend backward toward the pipe body 10 rear end 16 in a decreasing diameter and terminating at a rear edge 35, described in the applicants' specification at para [0014] and shown in FIG. 1 duplicated below.”
Examiner disagrees.  The area of the peak (9) can reasonably be interpreted as the claimed radially enlarged first ring portion.  An axial rightmost portion of this ring portion constitutes a rear edge thereof.  The circumferential step is that vertical portion that decreases from an outer diameter at the rear edge of the ring portion downward, as shown in Figure 3.  An axial portion of the cylindrical section between numerals “9” and “8” in Figure 3 constitutes the first step rear edge.  As such, Tsuyoshi teaches “a radially enlarged first ring portion; the first ring portion terminating at a circumferential first step, the first step decreasing in diameter from a rear edge of the first ring portion backwards to a first step rear edge”, as recited in claim 1.  For the same reasons, Tsuyoshi also teaches “a first ring portion the first ring portion terminating at a circumferential first step, the first step decreasing in diameter from a rear edge of the first ring portion backwards to a first step rear edge”, as recited in claim 19.
It is important to note that the term “portion” is broad and can constitute any sized part of a structure.

On pages 10-12 of Applicant’s Remarks, Applicant asserts Okada fails to disclose “a first ring portion; a second ring portion is spaced backwards from the first ring portion forming an annular groove between the first ring portion and the second ring portion, the second ring portion terminating in a circumferential first step of a decreasing diameter from a rear edge of the second ring portion backwards to a mid-section of the pipe body”, as recited in claim 9, and argues: “Applicants respectfully traverse and submit that Okada fails to teach or show a first ring portion, and a second ring portion spaced backwards from the first ring portion, the second ring portion terminating in a circumferential first step of a decreasing diameter from a rear edge of the second ring portion backwards to a mid-section of the pipe body. 
Applicants teach at paragraph [0018] and show at FIG. 2 that, the frustoconical front end 20 extends outward from a tip 15 to first radial ring 14. A second radial ring 90 is formed on the base side, (i.e., a portion opposite to the tip 15) of the frustoconical front end 20. The second ring portion 90 has walls 91 that extend parallel to the first ring portionl4 forming a spool that defines an annular groove 100 therebetween. The second ring portion 90 has an external annular diameter that is slightly less than the annular diameter of the first ring portion 14. The second ring portion 90 ends at a circumferential first step 110. The first step 110 includes tapering walls 111 that extend backward toward the pipe body rear end 16 at a decreasing diameter terminating at a rear edge 112 at a mid-section 12 of rigid pipe body 10. 
Okada merely describes and shows in his figure above a frustoconical peak at 10 and a vertical wall that plunges into a groove that rises to a radiused peak 11 to drop vertically to the mid-section. 
Okada nowhere teaches or suggests a frustoconical front end extending outward from a tip end to a first ring portion 14; a second ring portion 90 spaced backwards from the first ring portion 14, the second ring portion terminating in a circumferential first step 110 of a decreasing diameter from a rear edge of the second ring portion 90 backwards to a mid-section of the pipe body 12. As described in the Applicants' specification at para [0018] and shown in FIG. 2 duplicated below.”
Examiner disagrees.  The area of the peak (10) can reasonably be interpreted as the claimed radially enlarged first ring portion.  The area of the peak (11) can reasonably be interpreted as the claimed second ring portion.  An axial leftmost portion of this second ring portion constitutes a rear edge thereof.  The circumferential first step is that vertical portion that decreases from an outer diameter at the rear edge of the second ring portion downward, as shown in Figure 4.  The tapered axial portion that bridges the first step and the mid-section as shown in Figure 3 constitutes the second ring portion rear edge.  As such, Okada teaches ““a first ring portion; a second ring portion is spaced backwards from the first ring portion forming an annular groove between the first ring portion and the second ring portion, the second ring portion terminating in a circumferential first step of a decreasing diameter from a rear edge of the second ring portion backwards to a mid-section of the pipe body”, as recited in claim 9.  
It is important to note that the term “portion” is broad and can constitute any sized part of a structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 9-126374.
As to claim 1 and with respect to the following annotated figure, JP 9-126374 discloses a hose connector structure comprising: a rigid pipe body having a frustoconical front end extending outward from a tip end to a radially enlarged first ring portion; the first ring portion terminating at a circumferential first step, the first step decreasing in diameter from a rear edge of the first ring portion backwards to a first step rear edge; a radially reduced second ring portion extending from the first step rear edge backwards at a constant diameter to a circumferential rear edge; a circumferential second step extending from the second ring portion rear edge backwards in a decreasing circumferential diameter to a mid-section of the pipe body; and a flexible hose adapted to be inserted by pressure over the pipe body at the tip end until it passes beyond the second step to the mid-section of the pipe body.

    PNG
    media_image1.png
    475
    762
    media_image1.png
    Greyscale


As to claim 2, JP 9-126374 discloses the hose connector structure according to claim 1, wherein the rigid pipe body further includes a radially enlarged barrel portion spaced from the second ring portion at a rear portion of the pipe body.  Refer to annotated figure above.

As to claim 3, JP 9-126374 discloses the hose connector structure according to claim 2, wherein the barrel portion has an outer diameter approximately equal to the first ring portion.  Refer to annotated figure above.

As to claim 4, JP 9-126374 discloses the hose connector structure according to claim 2, wherein the flexible hose is inserted by pressure over the pipe body until it passes beyond the barrel portion.  Refer to annotated figure above.
	Note that the method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 5, JP 9-126374 discloses the hose connector structure according to claim 2, wherein the frustoconical front end, the first ring portion and the first step, the second ring portion and the second step and the barrel portion are formed on the pipe body as a unitary structure using one or more body-forming methods.  Refer to annotated figure above.
	Note that the method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 6, JP 9-126374 discloses the hose connector structure according to claim 5, wherein the pipe body is made of a metallic material.  Refer to abstract.

As to claim 19 and with respect to the following annotated figure, JP 9-126374 discloses a hose connector structure comprising: a rigid pipe body having a frustoconical front end extending outward from a tip end to a first ring portion, the first ring portion terminating at a circumferential first step, the first step decreasing in diameter from a rear edge of the first ring portion backwards to a first step rear edge; a second ring portion spaced away from the first ring portion; a barrel portion spaced away from the second ring portion at a rear portion of the pipe body wherein the barrel portion has an outer diameter approximately equal to the first ring portion; and a flexible hose adapted to be inserted by pressure over the pipe body at the tip end until it passes beyond the second ring to the mid-section of the pipe body.

    PNG
    media_image2.png
    475
    762
    media_image2.png
    Greyscale

As to claim 20, JP 9-126374 discloses the hose connector structure according to claim 19, wherein the flexible hose is inserted by pressure over the pipe body at the tip end until it passes beyond the barrel portion.

Claim(s) 9-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1818592.
As to claim 9 and with reference to the following annotated figure, EP 1818592 discloses a hose connector structure comprising: a rigid pipe body having a frustoconical front end extending outward from a tip end to a first ring portion; a second ring portion is spaced backwards from the first ring portion forming an annular groove between the first ring portion and the second ring portion, the second ring portion terminating in a circumferential first step of a decreasing diameter from a rear edge of the second ring portion backwards to a mid-section of the pipe body; and a flexible hose adapted to be inserted by pressure over the pipe body at the tip end until it passes beyond the second ring portion and first step to the mid-section of the pipe body.

    PNG
    media_image3.png
    476
    991
    media_image3.png
    Greyscale

As to claim 10, EP 1818592 discloses the hose connector structure according to claim 9, wherein the rigid pipe body further includes a radially enlarged barrel portion spaced from the second ring portion at a rear portion of the pipe body.  Refer to annotated figure above.

As to claim 11, EP 1818592 discloses the hose connector structure according to claim 10, wherein the barrel portion has an outer diameter approximately equal to the first ring portion.  Refer to annotated figure above.
As to claim 12, EP 1818592 discloses the hose connector structure according to claim 10, wherein the flexible hose is inserted by pressure over the pipe body at the tip end until it passes beyond the barrel portion.  Refer to annotated figure above.
Note that the method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 13, EP 1818592 discloses the hose connector structure according to claim 10, wherein the first and second ring portions, the first step and the barrel portion are formed on the pipe body as a unitary structure using one or more body-forming methods.  Refer to annotated figure above.
Note that the method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 14, EP 1818592 discloses the hose connector structure according to claim 1, wherein the pipe body is made of a metallic material.  Refer to abstract.

As to claim 17, EP 1818592 discloses the hose connector structure according to claim 9, wherein a ring of elastomeric material is fitted into the annular groove.  Refer to annotated figure above.

As to claim 18, EP 1818592 discloses the hose connector structure according to claim 11, wherein the second ring portion has a circumferential diameter (e.g. an interior diameter) that is less than the first ring portion.  Refer to annotated figure above.

As to claim 19 and with reference to the following annotated figure, EP 1818592 discloses a hose connector structure comprising: a rigid pipe body having a frustoconical front end extending outward from a tip end to a first ring portion the first ring portion terminating at a circumferential first step, the first step decreasing in diameter from a rear edge of the first ring portion backwards to a first step rear edge; a second ring portion spaced away from the first ring portion; a barrel portion spaced away from the second ring portion at a rear portion of the pipe body wherein the barrel portion has an outer diameter approximately equal to the first ring portion; and a flexible hose adapted to be inserted by pressure over the pipe body at the tip end until it passes beyond the second ring to the mid-section of the pipe body.  

    PNG
    media_image3.png
    476
    991
    media_image3.png
    Greyscale

As to claim 20, EP 1818592 discloses the hose connector structure according to claim 19, wherein the flexible hose is inserted by pressure over the pipe body at the tip end until it passes beyond the barrel portion.  Refer to annotated figure above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 9-126374.
As to claim 7, JP 9-126374 discloses the hose connector structure according to claim 5, except that the pipe body is made of a polymer material.
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify JP-126374 such that the pipe body is made of a polymer material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 8, JP 9-126374 discloses the hose connector structure according to claim 1, except that the tube is composed of a polyamide resin, fluoroplastic or olefin resin material.
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify JP-126374 such that the tube is composed of a polyamide resin, fluoroplastic or olefin resin material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1818592.
As to claim 15, EP 1818592 discloses the hose connector structure according to claim 1, except that the pipe body is made of a polymer material.
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify EP 1818592 such that the pipe body is made of a polymer material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 16, EP 1818592 discloses the hose connector structure according to claim 15, wherein the tube is composed of a polyamide resin, fluoroplastic or olefin resin material.
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify EP 1818592 such that the tube is composed of a polyamide resin, fluoroplastic or olefin resin material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679